EXHIBIT 10.18

 
PROMISSORY NOTE
 


Principal
Amount:  $100,000                                                                                    Original
Issue Date: April 1, 2010


 
FOR VALUE RECEIVED, the undersigned, Hawk Systems, Inc. and David Coriaty, 2385
NW Executive Center Drive, Suite 100, Boca Raton, FL 33431  (the “Borrower”),
hereby promises to pay to Bryant McFadden, at ______________________________
(the “Holder”), on order, without demand, in lawful currency of the United
States of America, the principal sum of One Hundred Thousand Dollars and 00/100
($100,000.00) (the “Loan”), in accordance with the provisions of this promissory
note (this “Note”):
 
1.           Maturity Date.  Unless retired earlier or unless the maturity
hereof is sooner accelerated based on an Event of Default (as defined below),
this Note shall mature and the principal sum due hereunder shall become due and
payable in full on April 1, 2011 (the “Maturity Date”).  The Borrower shall pay
all amounts owing under this Note in full on or before the Maturity Date.
 
2.           Prepayment. This Note may be prepaid in whole or part at any time
prior to the Maturity Date without penalty to the Borrower.
 
3.           Interest Rate.  Interest shall accrue on the unpaid principal
balance of this Note at a rate of ten percent (10%) per annum. and be payable on
Maturity Date.
 
4.           Default Interest Rate.   At the Holder’s sole option, the entire
unpaid principal balance of the Loan shall bear interest until paid at an annual
rate equal to twelve percent (12%) (the “Default Rate”) upon each of the
following:
 
(a)             after the occurrence and during the continuation of any Event of
Default, regardless of whether the Holder also elects to accelerate the maturity
of the Loan; or
 
(b)             from and after demand for payment has been made by the Holder
after the Maturity Date in the event the Loan has not been paid in full on or
before the Maturity Date;
 
provided, however, that after judgment all such sums shall bear interest at the
greater of the Default Rate or the rate prescribed by applicable law for
judgments.  Any amount of interest which shall be due and owing pursuant to this
Section shall be paid on the daily outstanding balance of principal evidenced by
this Note and shall be based upon a 365-day year for the actual number of days
for which interest is payable, but such interest shall never exceed the maximum
rate of interest permitted under applicable law.
 
5.           Maximum Interest Rate.  In no event shall any agreed to or actual
exaction charge, reserved or taken as an advance or forbearance by the Holder as
consideration, exceed the maximum interest rate permitted by law applicable from
time to time to the Loan for the use or detention of money or for forbearance in
seeking its collection; the Holder hereby waives any right to demand such
excess.  If the interest provisions of this Note or any exactions provided for
in this Note shall result at any time or for any reason in an effective rate of
interest that transcends the maximum interest rate permitted by applicable law
(if any), then without further agreement or notice, the obligation to be
fulfilled shall be automatically reduced to such limit and all sums received by
the Holder in excess of those lawfully collectible as interest shall be applied
against the principal of the Loan immediately upon the Holder’s receipt thereof,
with the same force and effect as though the Borrower had specifically
designated such extra sums to be so applied to principal and the Holder had
agreed to accept such extra payment(s) as a premium-free prepayment or
prepayments.
 

 
 

--------------------------------------------------------------------------------

 

 
 
6.           Events of Default.  The entire unpaid principal balance of the Loan
and all other sums owing under this Note, shall at the option of the Holder
become immediately due and payable without notice or demand upon the occurrence
of any one or more of the following events (“Events of Default”):
 
(a)           The failure of the Borrower to pay the principal or other sum when
due; or
 
(b)           The Borrower shall make an assignment for the benefit of
creditors, file a petition in bankruptcy, apply to or petition any tribunal for
the appointment of a custodian, receiver, intervenor or trustee for the Borrower
or a substantial part of the Borrower’s assets; or
 
(c)           The Borrower shall commence any proceeding under any bankruptcy,
arrangement or readjustment of debt law or statute of any jurisdiction, whether
now or hereafter in effect; or if any such petition or application shall have
been filed or proceeding commenced against the Borrower or if any such
custodian, receiver, intervenor or trustee shall have been appointed; or
 
(d)           The Borrower becomes insolvent; or
 
(e)           The Borrower has a judgment or lien against it in an amount in
excess of $100,000.
 
7.           Rights and Remedies of Holder. The occurrence of any Event of
Default shall allow the Holder, with or without notice to: (a) accelerate the
maturity of this Note and demand immediate payment of all outstanding principal
and other sums due hereunder, and (b) immediately exercise and pursue any
rights, privileges, remedies and powers as provided herein or under law. The
Holder’s rights, privileges, remedies and powers, as provided in this Note are
cumulative and concurrent, and may be pursued singly, successively or together
against the Borrower at the sole discretion of the Holder. Additionally, the
Holder may resort to every other right or remedy available at law or in equity
without first exhausting the rights and remedies contained herein, all in the
Holder’s sole discretion.  The Holder’s delay in exercising or failure to
exercise any rights or remedies to which the Holder may be entitled if any Event
of Default occurs shall not constitute a waiver of any of the Holder’s rights or
remedies with respect to that or any subsequent Event of Default, whether of the
same or a different nature, nor shall any single or partial exercise of any
right or remedy by the Holder preclude any other or further exercise of that or
any other right or remedy.  No waiver of any right or remedy by the Holder shall
be effective unless made in writing and signed by the Holder, nor shall any
waiver on one occasion apply to any future occasion, but shall be effective only
with respect to the specific occasion addressed in that signed writing.
 
8.           Waiver and Consent.  To the fullest extent permitted by law, the
Borrower hereby:  (a) waives demand, presentment, protest, notice of dishonor,
suit against or joinder of any other person, and all other requirements
necessary to charge or hold the Borrower liable with respect to the Loan; (b)
waives any right to immunity or exemption of any property, wherever located,
from garnishment, levy, execution, seizure or attachment prior to or in
execution of judgment, or sale under execution or other process for the
collection of debts; (c) submits to the jurisdiction of the state and federal
courts in the State of Florida for purposes of any action or proceeding under
this Note; (d) agrees that the venue of any such action or proceeding may be
laid in Palm Beach County, Florida and waives any claim that the same is an
inconvenient forum.  Until the Holder receives all sums due under this Note in
immediately available funds, the Borrower shall not be released from liability
with respect to the Loan unless the Holder expressly releases the Borrower in a
writing signed by the Holder.
 

 
 
 

--------------------------------------------------------------------------------

 

 
 
9.
 
10.           Costs, Indemnities and Expenses.  The Borrower agrees to pay all
filing fees and similar charges and all costs incurred by the Holder in
collecting or securing or attempting to collect or secure the Loan, including
reasonable attorneys’ fees, whether or not involving litigation and/or
appellate, administrative or bankruptcy proceedings.  In addition to the payment
of the documentary stamp taxes due on this Note, the Borrower agrees to pay any
applicable intangible taxes or other taxes (except for federal or state income
or franchise taxes based on the Holder’s net income) which may now or hereafter
apply to this Note or any payment made in respect of the Loan, and the Borrower
agrees to indemnify and hold the Holder harmless from and against any liability,
costs, attorney’s fees, penalties, interest or expenses relating to any such
taxes, as and when the same may be incurred.
 
11.           Order of Payments. Except as otherwise required by law, payments
received by the Holder hereunder shall be applied first against expenses and
indemnities and next in reduction of the outstanding principal balance of the
Loan, except that during the continuance of any Event of Default, the Holder may
apply such payments in any order of priority determined by the Holder in its
exclusive judgment.
 
12.           Governing Law.  This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida.  EACH OF THE
PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF, AND VENUE IN,
ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION LOCATED IN PALM
BEACH COUNTY, STATE OF FLORIDA, SOLELY IN RESPECT OF THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREIN, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT,
AS A DEFENSE IN ANY ACTION FOR THE INTERPRETATION OR ENFORCEMENT HEREOF, THAT IT
IS NOT SUBJECT THERETO OR THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN SAID COURTS OR THAT THE VENUE THEREOF MAY NOT BE APPLICABLE OR
THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY SAID COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION SHALL BE
HEARD AND DETERMINED IN SAID COURTS.  THE PARTIES HEREBY CONSENT TO AND GRANT
ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE.
 
13.           Time is of the Essence.  Time shall be of the essence with respect
to the terms of this Note.
 
14.           Notice.  Any notices, requests, demands and other communications
required or permitted to be given hereunder shall be given in writing and shall
be deemed to have been duly given when delivered by hand, five (5) days
following the date of deposit in the United States mail, by registered or
certified mail, postage prepaid, return receipt requested, or on the delivery
date shown on a written verification of delivery provided by a reputable private
delivery service, if addressed to the mailing address as set forth in the
preamble to this Note or such other address as last provided to the sender by
the addressee in accordance with this Section.
 

-  - BM


 
 

--------------------------------------------------------------------------------

 

15.           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.
 
16.           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
17.           Severability. If any part of this Note is adjudged illegal,
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision of this Note that can be given effect without such
provision.
 
[Signature Page Follows]

-  - BM


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
as of the date first above written.
 
 

  HAWK SYSTEMS, INC.          
 
By:
/s/ David Coriaty       Name: David Coriaty       Title:  Director          

 
 


Default


(F) If Hawk has judgment or lien against it less than $100,000, this will not
effect this note.  (DC)





Borrower


(G)  I, David Coriaty, personally guarantee this note to Bryant McFadden in the
amount of $100,000.


(DC) /s/ David Coriaty


 